REISSUE NON-FINAL OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This is a Reissue Application 16/661,868 (“‘868”) for U.S. Patent No. 9,797,980 (“‘980”).
This is a Non-Final Office Action in response to Applicant’s filing on October 23, 2019.
	Claims 1-44 are original.  Claims 45-78 are newly added.  Claims 1-78 are pending.

Reason for Reissue
	This is a broadening reissue based on the Reissue Declaration by Inventor (“Reissue Dec by Inventor”) filed October 23, 2019, which says,
“Applicant seeks to broaden and clarify, for example, computer correlation language in independent Claim 1 in Claim 45, Claim 36 in Claim 59, and Claim 41 in Claim 63.
Further, Applicant seeks to broaden and clarify the mount unit language in independent Claim 16 in Claim 51.
In addition, Applicant seeks to eliminate a USPTQ error in its priority statement.”



Specification
	Per MPEP 1411.01, “[c]ertificate of correction changes and disclaimer of claim(s) under 37 CFR 1.321(a) should be made without using underlining or brackets. Because these are retroactively a part of the original patent and are made before the reissue application will issue as a patent, they must show up in the printed reissue patent document as part of the original patent, i.e., not in italics or bracketed. If the changes are submitted improperly with underlining and brackets, the examiner will require correction by the applicant in the form of a replacement paragraph (or paragraphs) without such markings.”
	Applicant has provided amendments to the specification that include brackets to something that was already corrected in the Certificate of Correction dated November 28, 2017 in application 15/200,883.  A replacement paragraph must be submitted without the following amendment: “12/798,899[[9]].”  Since this was already corrected in the Certificate of Correction, the replacement paragraph should include the application number without brackets: “12/798,899.”

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the aperture must be shown or the feature(s) canceled from the claim(s).  The aperture is referenced as 320 throughout the disclosure, but it is not labelled in the drawings.  No new matter should be entered.









Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-35 and 54-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the global positioning antenna" in lines 15 and 18.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-15 inherit the deficiencies of claim 1.
Claims 6-10, 15, 21-25, 30 recite “LIDAR” without first explaining what the acronym stands for.
Claims 14, 29, 31, 54 recite “AMU,” “IMU” or “GPS” without first explaining what the acronym stands for.  Note the acronym just needs to be explained the first time it is introduced in a claim.
The dependent claims inherit the deficiencies of the independent claims.
Correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 16-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-21 of U.S. Pat. No. 7,725,258. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘868 do not include a rigid mount plate affixed to a vehicle, or a second rigid mount unit affixed to the mount plate and having a third imaging sensor disposed within the second mount unit.  
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to remove the rigid mount plate affixed to a vehicle, and the second rigid mount unit affixed to the mount plate and having a third imaging sensor disposed within the second mount unit, if such features were not desired.  See MPEP 2144.04 II A Omission of an Element and Its Function Is Obvious if the Function of the Element Is Not Desired.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 40 and 63 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Pub. 2003/0198364 to Yonover et al. (“Yonover”).

As per claims 40 and 63, Yonover discloses a system for generating an image of a surface, comprising: 

    PNG
    media_image1.png
    678
    685
    media_image1.png
    Greyscale

a global position receiver/antenna (¶ 24; item 10 in Fig. 1);
a first imaging sensor adapted to view a surface (¶¶ 24-25, “The apparatus R comprises a digital multi-spectral camera 2, which is scanned across the flight path of a search and rescue aircraft by a scanner 4. The scanner 4 allows for a larger sweep width… The camera 2 can record aerial images in a broad swath depending on the arrangement of the camera lenses, orientation and ability to move or scan as they record images.”  items 2 and 4 in Fig. 1),
wherein the first imaging sensor generates a first image area comprising a first data array of pixels (¶¶ 26-28, “In TDI the single linear array is replaced with an array of dimensions MxN, where N is the cross-track direction and M is the along-track direction… A two dimensional array is analogous to a piece of film in a camera on which an image is recorded.”),
wherein the first data array of pixels is at least two dimensional (¶ 25, “The focal planes of the camera 2 can be either a two-dimensional detector array for framing camera imaging; a rectangular (one dimensional) linear array for linear scanning and 
a computer connected to the global position receiver and the first imaging sensor, wherein a calculated longitude value and a calculated latitude value are generated for at least one pixel in the first data array of pixels based on input from the global position receiver (¶ 24, “The digital imagery output of the camera is sent to a computer 6 programmed to search for specific target characteristics and to sound an alarm device 8 when there is detection. A GPS device 10, preferably from the aircraft's GPS system, provides a GPS signal to the computer 8 to mark the absolute coordinates in longitude and latitude location of the detected object when the alarm was received.”  ¶ 55, “FIG. 6 shows a real-time scenario wherein the target 20 is photographed by the device R and the computer algorithm detects the unique spectral and/or spatial image of interest corresponding to the target. The computer algorithm immediately sounds an audio alarm that can be heard by the pilot, as well as recording the GPS coordinates that are displayed on a monitor 36 and permanently recorded for reference.”  item 6 in Fig. 1; Fig. 6).




Allowable Subject Matter
Claims 1-39, 41-62, and 64-78 are allowable over the prior art pending overcoming any applicable rejections noted above.  None of the prior art, alone or in combination, discloses, inter alia, the following:
As per claims 1-30, 36-39, 41-42, 45-50, 59-62 and 67-78:
a global positioning receiver;
an imaging sensor system having a view of the target area, comprising:
a rigid mount unit having at least two imaging sensors,
wherein the first imaging sensor generates a first image area comprising a first data array of pixels and the second imaging sensor generates a second image area comprising a second data array of pixels,
wherein the first and second imaging sensors are offset to have a first image overlap area in the target area,
wherein the first sensors image data bisects the second sensors image data in the first image overlap area; and
a computer in communication with the global positioning receiver, the first imaging sensor, and the second imaging sensor; correlating at least a portion of the image areas from the first imaging sensor and the second imaging sensor to a portion of the target area based on input from the global positioning receiver.
As per claims 31-35 and 54-58:
performing an initial calibration of the imaging sensors comprising:
determining the position of an AMU selected from the group consisting of a gyroscope, an IMU, and a GPS;

determining the position of a second imaging sensor within the rigid mount unit relative to the AMU;
calibrating the first imaging sensor against a target area and determining a boresight angle of the first imaging sensor; and
calculating the position of one or more subsequent imaging sensors within the rigid mount unit relative to the first imaging sensor; and
calibrating the one or more subsequent imaging sensors using the boresight angle of the first imaging sensor; and
using oversampling techniques to update at least one initial calibration parameter of the first imaging sensor against a target area and the boresight angle of the first imaging sensor;
using oversampling techniques to update the position of one or more subsequent imaging sensors within the rigid mount unit relative to the first imaging sensor; and
updating at least one calibration parameter of one or more subsequent imaging sensors within the rigid mount using the updated boresight angle of the first imaging sensor.
As per claims 43-44 and 51-53:
a mount unit, having a first and second imaging sensors disposed within the mount unit, wherein the first imaging and second imaging sensors each have a focal axis passing through an aperture in the mount unit,

wherein the first and second data array of pixels is at least two dimensional.
Claims 64-66 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
Prior art is evaluated in accordance with the policy of MPEP 2256, which states:
“Where patents, publications, and other such items of information are submitted by a party (patent owner or requester) in compliance with the requirements of the rules, the requisite degree of consideration to be given to such information will be normally limited by the degree to which the party filing the information citation has explained the content and relevance of the information. The initials of the examiner placed adjacent to the citations on the form PTO /SB /08A and 08B or its equivalent, without an indication to the contrary in the record, do not signify that the information has been considered by the examiner any further than to the extent noted above.”

Notification of Prior or Concurrent Proceedings
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which ‘980 is or was 

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Michelle Tarae whose telephone number is (571)272-6727.  The examiner can normally be reached on M-F 7:30-4.
If attempts to reach the examiner by telephone unsuccessful, the examiner’s supervisor, Andrew Fischer, can be reached on 571-272-6779.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

Signed:

/C. Michelle Tarae/
Primary Examiner, Art Unit 3992


Conferees:

/RSD/

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992